Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 2014/0119351).
Regarding claim 1, Kim et al. teach a nonwoven fabric having enhanced withdrawal force for a carpet backing fabric comprising a first filament made of a polyester having a melting point of 250 degrees Celsius or higher and a second filament made of a low melting point copolyester having a melting point of 200 degrees Celsius or lower. Kim et al. are silent regarding the claimed loop withdrawal force, but given Kim eta l. teach such a similar carpet, made of such similar materials in such a similar manner, the claimed loop withdrawal force is necessarily inherent to the nonwoven fabric of Kim. 
Regarding claim 3, the first filament and the second filament have a denier in the claimed ranges respectively [0047].
Regarding claim 4, the first filaments and the second filaments of the nonwoven fabric are heat bonded by a hot air due to a heated air stream [0048].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2014/0119351).
Regarding claims 1 and 5, Kim et al. teach a method for producing a nonwoven fabric having enhanced withdrawal force for a carpet backing fabric comprising a step of spinning and blending a first filament made of a polyester having a melting point of 250 degrees Celsius or higher and a second filament made of a low melting point copolyester having a melting point of 200 degrees Celsius or lower, a step of web forming the first filament to have a content of 50-90% by weight  and the second filament to have a content of 10-50% by weight and a step of subjecting the web to a calendaring process using rolls and a heat bonding process using hot air to produce a nonwoven fabric and a step of tufting the nonwoven fabric and treating the fabric with a coating material to manufacture a carpet [0014]. The only method limitation Kim et al. does not teach is the rollers being smooth. However, it would have been obvious to one of ordinary skill in the art to use smooth rollers as is known in the art at the time of invention and given the limited types or rollers (either smooth or non-smooth). Since Kim et al. teaches the method as claimed, Kim et al. also teach the product as claimed and the claimed loop withdrawal force is necessarily inherent to the carpet of Kim et al. 
Regarding claim 2, Kim et al. teach the nonwoven fabric has a weight in the claimed range [0047]. Kim et al. are silent regarding the claimed thickness. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed thickness in order to affect the carpet properties including comfort, wearability, aesthetics, and mechanical properties as is known in the art and arrive at the claimed invention. 
Regarding claim 3, the first filament and the second filament have a denier in the claimed ranges respectively [0047].
Regarding claim 4, the first filaments and the second filaments of the nonwoven fabric are heat bonded by a hot air due to a heated air stream [0048].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789